DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 12-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Munafo et al (US 2019/0050787) in view of Sweeney et al (US 2015/0161554)
Regarding claim 1, Munafo teaches a computing system implementing a network service, comprising: one or more processors; and one or more memory resources storing instructions that, when executed by the one or more processors, cause the computing system to: receive, over the one or more networks, event data corresponding to user experience of a user in connection with the network service (paragraph 0048 - FIG. 3 shows a machine learning procedure according to one aspect of the disclosure. In this case, upon the user requesting a ride 201, and the ride being performed according to the methods described herein, the user and/or passenger may be permitted to provide feedback 301. The feedback may be provided according to any method without limitation, including, but not limited to, numerical ratings, numbers of "stars", sliding scale ratings, or otherwise.) ; based on the event data, generate one or more representations corresponding to the user experience of the user (paragraph 0048 - That is, the user and passenger may be allowed to rate one another, the vehicle, and/or the riding experience, and said ratings may be saved for further reference and/or evaluation. A machine learning circuit 107 may assess the ratings to determine a general evaluation of the riding experience, whether positive or negative.); execute an artificial intelligence model to analyze the one or more representations in order to predict a negative user experience for the user at a future time (paragraph 0048 - A machine learning circuit 107 may assess the ratings to determine a general evaluation of the riding experience, whether positive or negative. Such determinations may be saved within the system memory and/or may be used to modify a user profile. The machine learning circuit 107 may further obtain feedback information from one or more vehicle circuits, as will be described herein. That is, one or more sensors within the vehicle, including, but not limited to, cameras, pressure sensors, motion sensors, and/or microphones, may be used to estimate a general satisfaction level of a user or passenger); and in response to predicting the negative user experience, implement a one or more corrective actions through the service application to prevent or mitigate the negative user experience (paragraph 0048, - Once determined, these actions or vehicle features may be saved within the memory and associated with other data for future reference. The results of the machine learning process may be associated with users, passengers, vehicles, specific locational information, routes, and/or the calendar 108 and paragraph 0066-0067).  

Sweeney teaches a network communication interface to communicate, over one or more networks, with a service application executing on computing devices of users of the network service(FIG. 1A illustrates an example dispatch system for arranging on-demand transport services, under an example. According to some examples, a system 100 can be implemented to receive transport requests from computing devices that operate to communicate transport requests and corresponding pickup locations);
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Munafo, as seen above, to include a network communication interface to communicate, over one or more networks, with a service application executing on computing devices of users of the network service as taught by Sweeney. It would be advantageous to make the combination to allow users to easily access the network via an application, so users and driver do not need to directly exchange personal information as taught by Sweeney (paragraph 0144).
Regarding claim 2, wherein the network service comprises a transport service, and wherein the user comprises a requesting user of the transport service.  
Munafo does not explicitly teach wherein the network service comprises a transport service, and wherein the user comprises a requesting user of the transport service. 
Sweeney wherein the network service comprises a transport service, and wherein the user comprises a requesting user of the transport service (FIG. 1A illustrates an example dispatch system for arranging on-demand transport services, under an example. According to some examples, a system 100 can be implemented to receive transport requests from computing devices that operate to communicate transport requests and corresponding pickup locations);
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Munafo, as seen above, wherein the network service comprises a transport service, and wherein the user comprises a requesting user of the transport service as taught by Sweeney. It would be advantageous to make the combination to allow users to easily access the network via an application, so users and driver do not need to directly exchange personal information as taught by Sweeney (paragraph 0144).
Regarding claim 3, Munafo teaches wherein the event data comprises at least one of location data, input data on the service application by the requesting user, or sensor data from a computing device of the requesting user (paragraph 0036 - Locational information 105 may pertain to a location or intended location of a user. The locational information may include a current location or a future or expected location. The current location may be provided by direct entry of an address, by positioning system data (such as Global Positioning System), by triangulation or other method of location analysis via a radio access technology, such as LTE, 5G, or otherwise. A future location may be a location other than a current location, where a user intends to begin a ridesharing trip).  
Regarding claim 4, Munafo wherein the predicted negative user experience comprises a prediction that the requesting user will abandon the transport service (paragraph 0075 - Where one or more of the parties provides a negative evaluation to the other, the user and passenger may be stored in a "non-matching" list, whereby the user and passenger will not be matched for future rides within the same vehicle).  
Regarding claim 5, Munafo does not explcitily teach wherein the event data further comprises location data indicating a dynamic location of a transport provider matched to rendezvous with the requesting user to service a transport request by the requesting user.  
 Sweeney teaches wherein the event data further comprises location data indicating a dynamic location of a transport provider matched to rendezvous with the requesting user to service a transport request by the requesting user (paragraph 0019 - According to examples, the system can determine information about drivers by periodically monitoring or tracking the status and location of individual drivers, and/or receiving status information from individual drivers at various times).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Munafo, as seen above, wherein the event data further comprises location data indicating a dynamic location of a transport provider matched to rendezvous with the requesting user to service a transport request by the requesting user as taught by Sweeney. It would be advantageous to make the combination to always have the correct location of the drivers so they system can always make the most optimal decision by having most up to date location as taught by Sweeney (paragraph 0144).
Regarding claim 6, Munafo teaches wherein the predicted negative user experience corresponds to the requesting user canceling a requested ride from a matched transport provider in connection with the transport service (paragraph 0075 - Furthermore, where a user has been presented with a passenger as an option for ridesharing, and where the user has once or repeatedly chosen not to share a ride with the passenger, the machine learning circuit may determined that the user does not wish to engage in a ride with the passenger, and the passenger may be omitted from future searches. That is, the passenger may not be presented within the subset, and the user may not be given the option of selecting the passenger in the future).  
Regarding claim 7, Munafo teaches wherein execution of the artificial intelligence model outputs an indication that the matched transport provider is inducing the requesting user to cancel the requested ride (paragraph 0075 - Furthermore, where a user has been presented with a passenger as an option for ridesharing, and where the user has once or repeatedly chosen not to share a ride with the passenger, the machine learning circuit may determined that the user does not wish to engage in a ride with the passenger, and the passenger may be omitted from future searches. That is, the passenger may not be presented within the subset, and the user may not be given the option of selecting the passenger in the future).  
Regarding claim 8, Munafo teaches wherein the one or more corrective actions comprise at least one of transmitting a notification to the computing device of the transport provider, providing a service benefit to the requesting user, inputting a demerit in a provider profile of the matched transport provider, or automatically matching the requesting user with a different transport provider (paragraph 0076 - The passenger match maker (one or more processors) may narrow down the list of available vehicles to those that have passengers with matching preferences. That data will be then calculated inside path finder (route), to provide user with optional routes, time to destination, themes and ride features).  
Regarding claim 9, Munafo does not explicitly teach wherein the network service comprises a transport service, and wherein the user comprises a transport provider of the transport service.  
Sweeney teaches wherein the network service comprises a transport service, and wherein the user comprises a transport provider of the transport service (paragraph 0094 - The dispatch system can then determine if the driver has accepted the invitation or automatically determine that the driver has accepted the invitation (250)).
 Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Munafo, as seen above, wherein the network service comprises a transport service, and wherein the user comprises a transport provider of the transport service as taught by Sweeney. It would be advantageous to make the combination to make sure the driver to provide input to make sure the driver is available and not to match the rider with a driver that is unavailable causing a delay in the fulfillment of the service as taught by Sweeney (paragraph 0094).
Regarding claim 12, Munafo teaches wherein the executed instructions further cause the computing system to: determine, based on historical user data indicating historical utilization of the network service by the user, an engagement level of the user to the network service; and determine the set of corrective actions based, at least in part, on the engagement level of the user.
Claims 13-20 are rejected using similar reasoning seen in claims 1-9 and 12 due to reciting similar limitations but directed towards a non-transitory computer-readable medium and a method.
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Munafo et al (US 2019/0050787) in view of Sweeney et al (US 2015/0161554) and Sarawagi et al (US 2016/0034828)
Regarding claim 10, Munafo in view of Sweeney does not explicitly teach wherein the event data comprises location data indicating a dynamic location of the transport provider, and wherein the predicted negative user experience corresponds to the transport provider canceling a requested ride from a matched requesting user in connection with the transport service.  
(paragraph 0021-0022 - A pickup location specifying a building address, for example, does not actually correspond to a location that is feasible for a service provider to actually pick up the user, while a pickup location near a street, in another example, may not have an area where the service provider can actually stop to pick up the user. In other words, some pickup locations specified by users may not be efficient or safe for users and service providers. This can result in a user and a service provider not knowing where each other will be, thereby causing a delay in initiating the transport service (wasting time for both users and service providers) and/or resulting in a negative experience in which the user has to contact the service provider to arrange an actual meeting location (or vice versa)).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Munafo in view of Sweeney, as seen above, wherein the network service comprises a transport service, and wherein the user comprises a transport provider of the transport service as taught by Sweeney. It would be advantageous to make the combination prevent negative experiences by wasting time as taught by Sarawagi (paragraph 0021).
Regarding claim 11, Munafo in view of Sweeney does not explicitly teach wherein execution of the artificial intelligence model outputs an indication that the matched requesting user is awaiting a rendezvous with the transport provider at an incorrect pickup location, Atty Docket No.: UP-95726and wherein the one or more corrective actions comprise at least one of transmitting a notification to a computing device of the matched requesting user to relocate to a correct pick-up location, or 
Sarawagi teaches wherein execution of the artificial intelligence model outputs an indication that the matched requesting user is awaiting a rendezvous with the transport provider at an incorrect pickup location, Atty Docket No.: UP-95726and wherein the one or more corrective actions comprise at least one of transmitting a notification to a computing device of the matched requesting user to relocate to a correct pick-up location, or transmitting a notification to the computing device of the transport provider to update the pick-up location (paragraph 0022 - Accordingly, examples as described provide for a service which (i) selects a pickup location (after receiving a pickup request) in a manner that balances the interests of the rider, driver and/or other riders/drivers, using real-time information from a population of drivers and riders, and (ii) further makes the selection without interference or influence of driver/rider (other than rider's initial request).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Munafo in view of Sweeney, as seen above, wherein execution of the artificial intelligence model outputs an indication that the matched requesting user is awaiting a rendezvous with the transport provider at an incorrect pickup location, Atty Docket No.: UP-95726and wherein the one or more corrective actions comprise at least one of transmitting a notification to a computing device of the matched requesting user to relocate to a correct pick-up location, or transmitting a notification to the computing device of the transport provider to update the pick-up location as taught by Sweeney. It would be advantageous to make the combination prevent negative experiences by wasting time as taught by Sarawagi (paragraph 0021).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHARPLESS whose telephone number is (571)272-1521.  The examiner can normally be reached on M-F 7:30 AM- 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK FEATHERSTONE can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.C.S./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166